               Case 3:19-cr-00040-WHO Document 2 Filed 01/22/19 Page 1 of 2




 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     BARBARA J. VALLIERE (DCBN 4
 3   Chief, Criminal Division

 4   ROBERT S. LEACH (CABN 196191)
     Assistant United States Attorney
 5
             1301 Clay Street, Suite 340S                                 JAN 22 2019
 6           Oakland, California 94612
             Telephone: (510) 637-3918                                    SUSAN Y. SOONG
 7           Fax: (510) 637-3724                                     CLERK. U.S. DISTRICT COURT
             robert.leach@usdoj.gov                               NORTHERN DISTRICT OF CALIFORNIA
 8
     Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                         CnR 19                            0 40            WHQ
14           Plaintiff,                                ) UNITED STATES' APPLICATION AND
                                                       ) [PROEOSED] ORDER TO SEAL INDICTMENT
15      v.                                             ) Afe ARREST WARRANTS
                                                       )
16   AHMAD WAGAAFE HARED and                           )
     MATTHEW GENE DITMAN,                              )
17                                                     )
             Defendants.                               )
18                                                    .)
19           The United States respectfully applies for an order that the indictment and arrest warrants in this
20   matter, and this application and any resulting order, be sealed until further order of the Court. These

21   documents relate to an ongoing criminal investigation that is neither public nor fully known to all of the

22   subjects of the investigation. Sealing is necessary to effectuate the arrest or surrender of the defendants.

23   Accordingly, there is good cause to seal these documents because their premature disclosure may

24   seriously jeopardize the investigation.

25   Dated: January 22,2019                        Respectfully submitted,

                                                   DAVID L. ANDERSON
26
                                                   United^gta^s Attorney
27
                                                   ROBERT S. LEACl
28
                                                   Assistant United States Attorney

     APPLIC. AND [PROPOSED] SEALING ORDER              1
Case 3:19-cr-00040-WHO Document 2 Filed 01/22/19 Page 2 of 2
